Title: Thomas Jefferson to Henry Dearborn, 26 March 1820
From: Jefferson, Thomas
To: Dearborn, Henry


					
						Dear Sir
						
							Monticello
							Mar. 26. 20.
						
					
					The negociation with mr Stuart has given you much more trouble than I had expected, and more than it should have given had I expected it. however we may now hope to close it by accepting one of the alternatives he proposes. I shall be perfectly content to recieve the original he drew in Philadelphia in 1805, which was of the common size (what the painters call, I believe, a bust). it will suit me better than a half length, as it will range better in the line of my other portraits, not one of which is half length. I have no doubt that mr Stuart’s justice will think me entitled to the original, & not merely a copy. there was something pleasanter in the aspect of that portrait & which I liked better than the second drawn at Washington. it will come safest by water addressed to the care of Capt. Bernard Peyton Richmond. the affectionate recollections of our whole fire side attend on mrs Dearborne and yourself & none more cordially than mine
					
						
							Th: Jefferson
						
					
				